 

Exhibit 10.24

 

THE ISSUANCE OF THIS PROMISSORY NOTE, AND THE SECURITIES INTO WHICH IT IS
CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO CLAIMED EXEMPTIONS FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED SECURITIES” AND MAY NOT BE
OFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR
ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS. THE COMPANY MAY REQUIRE THAT IT BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

CRYOPORT, INC.

 

US $[________]

 

This Promissory Note (the “Note”) is issued as of __________, 201_ by Cryoport,
Inc., a Nevada corporation (the “Company”), to
_____________________________________ (together with its permitted successors
and assigns, the “Holder”) with an address of_______________________________
pursuant to exemptions from registration under the Securities Act of 1933, as
amended.

 

ARTICLE I.

 

Section 1.01 Principal and Interest. The Company hereby promises to pay the
principal sum of US $[________] pursuant to the terms hereof and to pay interest
to the Holder on such principal balance from the date hereof. From the date
hereof until January 31, 2013, interest shall accrue at the rate of fifteen
percent (15%) per annum and from February 1, 2013 through the date of payment,
interest shall accrue at the rate of five percent (5%) per annum.

 

Section 1.02 Maturity Date. All unpaid principal and accrued interest hereunder
shall be paid on December 31, 2013.

 

Section 1.03 Optional Conversion to Preferred Stock. The Company is currently in
negotiations with prospective investors for the issuance by the Company of
preferred shares which are contemplated to be convertible into common stock of
the Company. The terms of such preferred shares have yet to be established and
there can be no assurance that such preferred shares will be issued. In the
event, however, that the Company shall authorize and offer preferred shares
while the Note is outstanding, the Company will provide written notice to the
Holder of the offer of such shares and the Holder shall have the option during
the ten days following such notice to elect to convert all or a portion of the
principal and accrued interest under this Note into the offered shares. The
Company shall not issue fractional shares upon a conversion. If the application
of the Conversion price shall contemplate issuance of less than a half share,
such fractional share shall not be issued and no payment shall be made to the
converting Holder and should such application result in the issuance of a half
or greater fractional share, such fractional share shall be rounded up to the
next full share.

 

ARTICLE II.

 

Section 2.01 No Prepayment. This Note may not be prepaid by the Company without
the express written consent of the Holder.

 

 

 

 

Section 2.02 Pari Passu With Other Notes. The payment of this Note and other
similar notes issued for up to an aggregate principal sum of $3,000,000 shall be
made in full by the Company and if the Company is unable to fully repay all such
notes, then payment shall be on a pari passu basis.

 

ARTICLE III.

 

Section 3.01 Re-issuance of Note. Should the Holder elect to convert a part, but
not all, of the unpaid principal amount then owing to the Holder under this
Note, then the Company shall reissue a new Note in the same form as this Note to
reflect the new principal amount and the accrued unpaid interest which was not
converted.

 

Section 3.02 Notices. Notices regarding this Note shall be sent to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:



 

If to the Holder, to:          

 

If to the Company: Cryoport, Inc.     20382 Barents Sea Circle     Lake Forest,
CA 92101  

 

Section 3.03 Governing Law. This Note shall be deemed to be made under and shall
be construed in accordance with the laws of the state of Nevada without giving
effect to the principals of conflict of laws thereof.

 

Section 3.04 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.

 

Section 3.05 Entire Agreement and Amendments. This Note represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 

Section 3.06. No Waiver, Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part any party, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

Section 3.07 Waiver of Trial by Jury. To the extent permitted by applicable Law,
each of the parties irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim arising out of or in connection with this Note or any
matter arising hereunder.

 

Section .3.08 Legal Holidays. In any case where the date on which any payment is
due to any Holder shall not be a business day, then any such payment need not be
made on such date, but may be made on the next succeeding business day with the
same force and effect as if made on the date on which nominally due, and no
interest shall accrue for the period from and after any such nominal date.

 

 

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

  CRYOPORT, INC.         By:             a duly authorized officer

  

 

 